Smith, C. J.,
delivered the opinion of the court.
Since the road here in question is a plantation and not a public road, section 4053, Code Miss. 1906; has no application; and since the evidence does not disclose that appellee was in any way connected with the plantation to which the road was appurtenant, nor that, at the time his. mule was injured, he was traveling the road in any capacity other than as a member of the general public, no recovery can be had under section 4058 of the Code.
The case of Railroad Co. v. Watson, 82 Miss. 89, 33 So. 942, is not here in point, for the reason that the road there involved was “a connection between two public'roads . . . for use by anybody and everybody who wished. ’ ’
Reversed and remanded.